
	

113 S522 IS: Wounded Warrior Workforce Enhancement Act
U.S. Senate
2013-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 522
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2013
			Mr. Durbin (for himself,
			 Mr. Blumenthal, and
			 Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to award
		  grants to establish, or expand upon, master's degree or doctoral degree
		  programs in orthotics and prosthetics, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Wounded Warrior Workforce
			 Enhancement Act.
		2.Orthotics and
			 Prosthetics Education Improvement
			(a)Grants
			 required
				(1)In
			 generalThe Secretary of Veterans Affairs shall award grants to
			 eligible institutions to enable the eligible institutions—
					(A)to establish a
			 master's degree or doctoral degree program in orthotics and prosthetics;
			 or
					(B)to expand upon an
			 existing master's degree program in orthotics and prosthetics, including by
			 admitting more students, further training faculty, expanding facilities, or
			 increasing cooperation with the Department of Veterans Affairs and the
			 Department of Defense.
					(2)PriorityThe
			 Secretary shall give priority in the award of grants under this section to
			 eligible institutions that have entered into a partnership with a medical
			 center or clinic administered by the Department of Veterans Affairs or a
			 facility administered by the Department of Defense, including by providing
			 clinical rotations at such medical center, clinic, or facility.
				(3)Grant
			 amountsGrants awarded under this section shall be in amounts of
			 not less than $1,000,000 and not more than $1,500,000.
				(b)Requests for
			 proposals
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act and annually thereafter for two years, the Secretary shall issue a
			 request for proposals from eligible institutions for grants under this
			 section.
				(2)ProposalsAn
			 eligible institution that seeks the award of a grant under this section shall
			 submit an application therefor to the Secretary at such time, in such manner,
			 and accompanied by such information as the Secretary may require,
			 including—
					(A)demonstration of
			 a willingness and ability to participate in a partnership described in
			 subsection (a)(2); and
					(B)a commitment, and
			 demonstration of an ability, to maintain an accredited orthotics and
			 prosthetics education program after the end of the grant period.
					(c)Grant
			 uses
				(1)In
			 generalAn eligible institution awarded a grant under this
			 section shall use grant amounts to carry out any of the following:
					(A)Building new or
			 expanding existing orthotics and prosthetics master’s or doctoral
			 programs.
					(B)Training doctoral
			 candidates in fields related to orthotics and prosthetics to prepare them to
			 instruct in orthotics and prosthetics programs.
					(C)Training faculty
			 in orthotics and prosthetics education or related fields for the purpose of
			 instruction in orthotics and prosthetics programs.
					(D)Salary
			 supplementation for faculty in orthotics and prosthetics education.
					(E)Financial aid
			 that allows eligible institutions to admit additional students to study
			 orthotics and prosthetics.
					(F)Funding faculty
			 research projects or faculty time to undertake research in the areas of
			 orthotics and prosthetics for the purpose of furthering their teaching
			 abilities.
					(G)Renovation of
			 buildings or minor construction to house orthotics and prosthetics education
			 programs.
					(H)Purchasing
			 equipment for orthotics and prosthetics education.
					(2)Limitation on
			 constructionAn eligible institution awarded a grant under this
			 section may use not more than 50 percent of the grant amount to carry out
			 paragraph (1)(G).
				(3)Admissions
			 preferenceAn eligible institution awarded a grant under this
			 section shall give preference in admission to the orthotics and prosthetics
			 master’s or doctoral programs to veterans, to the extent practicable.
				(4)Period of use
			 of fundsAn eligible institution awarded a grant under this
			 section may use the grant funds for a period of three years after the award of
			 the grant.
				(d)DefinitionsIn
			 this section:
				(1)The term
			 eligible institution means an educational institution that offers
			 an orthotics and prosthetics education program that—
					(A)is accredited by
			 the National Commission on Orthotic and Prosthetic Education in cooperation
			 with the Commission on Accreditation of Allied Health Education Programs
			 (referred to in this section as the National Commission);
			 or
					(B)demonstrates an
			 ability to meet the accreditation requirements for orthotic and prosthetic
			 education from the National Commission if the institution receives a grant
			 under this section.
					(2)The term
			 veteran has the meaning given that term in section 101 of title
			 38, United States Code.
				(e)Authorization
			 of appropriations
				(1)In
			 generalThere is authorized to be appropriated for fiscal year
			 2014 for the Department of Veterans Affairs, $15,000,000 to carry out this
			 section. The amount so authorized to be appropriated shall remain available for
			 obligation until September 30, 2016.
				(2)Unobligated
			 amounts to be returned to the treasuryAny amounts authorized to
			 be appropriated by paragraph (1) that are not obligated by the Secretary as of
			 September 30, 2016, shall be returned to the Treasury of the United
			 States.
				3.Center of
			 Excellence in Orthotic and Prosthetic Education
			(a)Grant for
			 establishment of center
				(1)In
			 generalThe Secretary of Veterans Affairs shall award a grant to
			 an eligible institution to enable the eligible institution to—
					(A)establish the
			 Center of Excellence in Orthotic and Prosthetic Education (hereafter in this
			 section referred to as the Center); and
					(B)enable the
			 eligible institution to improve orthotic and prosthetic outcomes for veterans,
			 members of the Armed Forces, and civilians by conducting evidence-based
			 research on—
						(i)the
			 knowledge, skills, and training most needed by clinical professionals in the
			 field of orthotics and prosthetics; and
						(ii)how to most
			 effectively prepare clinical professionals to provide effective, high-quality
			 orthotic and prosthetic care.
						(2)PriorityThe
			 Secretary shall give priority in the award of a grant under this section to an
			 eligible institution that has in force, or demonstrates the willingness and
			 ability to enter into, a memoranda of understanding with the Department of
			 Veterans Affairs, Department of Defense, or other appropriate Government
			 agency, or a cooperative agreement with an appropriate private sector entity,
			 which memorandum of understanding or cooperative agreement provides for either,
			 or both, of the following:
					(A)The provision of
			 resources, whether in cash or in kind, to the Center.
					(B)To assist the
			 Center in research and the dissemination of the results of such
			 research.
					(3)Grant
			 amountThe grant awarded under this section shall be in the
			 amount of $5,000,000.
				(b)Requests for
			 proposals
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary shall issue a request for proposals from eligible
			 institutions for a grant under this section.
				(2)ProposalsAn
			 eligible institution that seeks the award of the grant under this section shall
			 submit an application therefor to the Secretary at such time, in such manner,
			 and accompanied by such information as the Secretary may require.
				(c)Grant
			 uses
				(1)In
			 generalThe eligible institution awarded the grant under this
			 section shall use the grant amount for purposes as follows:
					(A)To develop an
			 agenda for orthotics and prosthetics education research.
					(B)To fund research
			 in the area of orthotics and prosthetics education.
					(C)To publish or
			 otherwise disseminate research findings relating to orthotics and prosthetics
			 education.
					(2)Period of use
			 of fundsThe eligible institution awarded the grant under this
			 section may use the grant amount for a period of five years after the award of
			 the grant.
				(d)DefinitionsIn
			 this section:
				(1)The term
			 eligible institution means an educational institution that—
					(A)has a robust
			 research program;
					(B)offers an
			 orthotics and prosthetics education program that is accredited by the National
			 Commission on Orthotic and Prosthetic Education in cooperation with the
			 Commission on Accreditation of Allied Health Education Programs;
					(C)is well
			 recognized in the field of orthotics and prosthetics education; and
					(D)has an
			 established association with—
						(i)a
			 medical center or clinic of the Department of Veterans Affairs; and
						(ii)a
			 local rehabilitation hospital.
						(2)The term
			 veteran has the meaning given that term in section 101 of title
			 38, United States Code.
				(e)Authorization
			 of appropriationsThere is authorized to be appropriated for
			 fiscal year 2014 for the Department of Veterans Affairs, $5,000,000 to carry
			 out this section.
			
